Name: Commission Regulation (EEC) No 1095/85 of 29 April 1985 amending Regulation (EEC) No 203/85 establishing the list of products processed from fruit and vegetables the granting of import licences for which is covered by special rules
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 85 Official Journal of the European Communities No L 117/5 COMMISSION REGULATION (EEC) No 1095/85 of 29 April 1985 amending Regulation (EEC) No 203/85 establishing the list of products processed from fruit and vegetables the granting of import licences for which is covered by special rules 2 (2) of Commission Regulation (EEC) No 1303/83 (4), as last amended by Regulation (EEC) No 793/85 (^ ; whereas, on account of the rise in imports of certain cherry-based products from non-member countries and the possibility of disturbance of the Community market which could result therefrom, these products should also be included in the said list : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tbles ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Articles 9 (3) and 10 (3) thereof, Whereas Commission Regulation (EEC) No 203/85 (3) establishes the list of products processed from fruit and vegetables, the granting of import licences for which is covered by special rules laid down in Article HAS ADOPTED THIS REGULATION : Article 1 The products listed below are added to the table in Article 1 of Regulation (EEC) No 203/85 : 'CCT heading No NIMEXE code Description Cherries (whether or not cooked), preserved by freezing, not containing added sugar : ex 08.10 D ex 08.10-90  Morello cherries ex 08.10 D ex 08.10-90  Other Cherries otherwise prepared or preserved, not containing added spirit, whether or not containing added sugar :  Containing added sugar :  In immediate packings of a net capacity of more than 1 kg ex 20.06 B II a) 8 20.06-50  Morello cherries ex 20.06 B II a) 8 20.06-51  Other  In immediate packings of a net capacity of 1 kg or less ex 20.06 B II b) 8 20.06-74  Morello cherries ex 20.06 B II b) 8 20.06-75  Other  Not containing added sugar :  In immediate packings of a net capacity of 4,5 kg or more ex 20.06 B II c) 1 dd) 20.06-89  Morello cherries ex 20.06 B II c) 1 dd) 20.06-90  Other  In immediate packings of a net capacity of less than 4,5 kg ex 20.06 B II c) 2 bb) 20.06-96  Morello cherries ex 20.06 B II c) 2 bb) 20.06-97  Other' (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . (3) OJ No L 23, 26 . 1 . 1985, p. 24 . (4) OJ No L 138 , 27 . 5 . 1983, p . 25. O OJ No L 88 , 28 . 3 . 1985, p . 43 . No L 117/6 Official Journal of the European Communities 30 . 4. 85 Article 2 This Regulation shall enter into force on 15 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1985 . For the Commission Frans ANDRIESSEN Vice-President